Citation Nr: 1243626	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  05-12 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD.  

The Veteran testified before the Board at a hearing in February 2011.  In June 2011, the Board remanded the claim for additional development. 


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include PTSD that is related to his active service. 


CONCLUSION OF LAW

A psychiatric disability, including PTSD was not incurred in or aggravated by military service and a psychosis did not manifest itself to a compensable degree within one year after the date of separation from such service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in September 2006.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the June 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105(2008).  The evidence of record contains the Veteran's service treatment records, service personnel records, and post-service VA and private medical records.  Per the June 2011 Remand, VA treatment records were requested and a negative reply was received, and the Veteran underwent a VA examination in July 2011, with an addendum opinion in September 2012.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis 

When seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b). 

If a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption does not apply as a psychosis did not manifest to a degree of 10 percent within one year of service discharge, as further discussed below. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3; 75 Fed. Reg. 39843  - 39852 (July 13, 2010). 

The provisions of 38 C.F.R. § 4.125(a)  require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

VA treatment records reflect that in October 2000, the Veteran reported having had mental health treatment since 1984.  He had been in six to seven alcohol dependence programs.  He reported having PTSD related to conflict on the Czech border.  He stated that 30 men from his boot camp were deployed there and only three returned.  He reported that he was previously beaten in school and by his father.

In August 2002, the Veteran was admitted for inpatient psychiatric treatment because he felt over-whelmed and had started to drink again after 17 months of sobriety.  He was diagnosed with bipolar affective disorder, alcohol abuse, and a personality disorder.  In September and October 2003, the Veteran reported that while he was in Germany, he was a member of the black berets, 11th Army 58th Cavalry and was involved in missions in Russia.  He stated that his missions were secret and thus there were no records of his involvement.  He stated that while driving a tank, he ran over a "gamma goat," and injured or killed the passengers inside.  He reported that he witnessed a solider severely injured or killed while sticking his neck out of a tank.  He stated that soldiers in his unit would break their own legs to get out of having to patrol.  He had also witnessed a soldier murdered while guarding an ammunition house due to a terrorist attack by the Russians.  He stated that he had received a handwritten letter from the president as well as several medals for his service that had all been lost. The assessment was bipolar disorder, PTSD, depression, and alcohol abuse.

A February 2003 psychiatric examination for SSA purposes resulted in diagnoses of alcohol-induced dementia, a mood disorder, and a personality disorder.  He was assessed to be very situationally depressed.  He had significant hand tremors which he attributed to being anxious but might have also been due to years of alcohol abuse.  He had significant cognitive deficits to a degree where substance-related dementia was an appropriate diagnosis.  

In November 2003, the Veteran submitted a statement of his service stressors.  He recalled that while in boot camp, he was given a red and white patch with a black horse on it for the 11th armored cavalry regiments.  He then went to school for combat engineering.  From there he was assigned to Frankfurt, Germany.  Once there he was pressured to do drugs such as heroin.  He did many drugs while there.  He was given a black beret and told that at any given moment he had seconds to live because the Russians were pointing missiles at them.  He and a friend had gone to a bar in Fulda for beers and were shot at and chased out.  On his first ALERT, he was sent to the border of East Germany and told to watch out for old land mines.  He was out in the field for three weeks.  He reported that on base he lived in solitude and loneliness.  He witnessed soldiers hurt themselves or try to hang themselves in the barracks.  He had also been out on an alert for weeks on the Czechoslovakia border in the freezing cold.  He remembered seeing another soldier's frostbitten feet.  One night he was awoken by an alarm and told to head for the border.  He wasn't ready to drive the tank and almost crashed it.  One night he saved a man from trying to jump out a window who then tried to hurt him with a baseball bat.  He barely slept, always waiting for the siren.  He drank to forget where he was.  There were a number of tank accidents, wherein soldiers were injured going in or out of the tanks and some died.  One day his tank was on fire and he had to put out the fire with a fire extinguisher repeatedly.  He noticed when he went home on a vacation that he was still drinking too much and was solitary.  One day there were multiple murders of his unit while he was on guard duty and he was told it was a possible terrorist attack.  Once home from service, he felt like he could not be around people and stayed in his basement drinking.  He would have trouble sleeping and would have dreams of the tanks.  He then was unable to make relationships work and moved from job to job, place to place.  

In December 2003, the Veteran's brother stated that when the Veteran returned from Germany, he was no longer in good mental or physical shape.  His girlfriend submitted a statement that the Veteran was unable to tolerate many conversations, had no friends, and was depressed.

VA treatment records reflect that the Veteran was admitted for in-patient psychiatric care in 2004 for suicidal attempts.  The diagnosis was depression and alcohol dependence.  In February 2004, the Veteran relayed his military experiences, such as when his tank hit a six wheel vehicle and when many people were killed in an ammunition depot 50 yards from where he was standing guard.

In March 2004, the Veteran's social worked submitted a statement that the Veteran had PTSD due to combat experience in Germany/Czechoslovakia from 1974 to 1977.  His symptoms interfered with his sleep and interfered with his personal relationships.  They negatively affected his ability to work.

VA treatment records reflect that in November 2004, he reported having bad nightmares.  The Veteran was critical of his emotions.  It was discussed that having nightmares was part of having PTSD.  He was going to church and participating in gatherings to get a sense of community.  He was doing meditation to calm down.  He was seeing his family.  He was having episodic suicidal thoughts without a plan.   In February 2006, the Veteran was very focused on his PTSD symptoms.  He had nightmares of people being hurt by tanks, as well as flashbacks, feeling hyper-alert, and having a startle response to certain noises.  He would not redirect to focus on his bipolar symptoms.  His hands were shaky and his medications were increased for his anxiety.  He had not heard voices in two years.  He was isolative, agitated, and had a depressed mood.  In June 2006, the Veteran reported that he was feeling increasingly depressed.  He had extreme feelings of guilt because while he was in the special forces, three of his friends had been killed.  He was drinking heavily and denied drug use.  He heard voices telling him to kill people but denied homicidal ideations.  His PTSD symptom was having nightmares related to looking for certain people while patrolling the German border.  The diagnosis was alcohol dependence and mood disorder.

In April 2010, the Veteran was hospitalized for ongoing alcohol dependence.  He had been taking his medications and had had suicidal ideations.

At his February 2011 hearing before the Board, the Veteran stated that he worked as a combat engineer while stationed in Germany, including retrieving old World War II mines to open land.  Finding the mines took skill and was dangerous.  He was then transferred to tank driver and was treated badly as the "new guy" in the barracks.  There were drills where he would be on the other side and he would see Russian soldiers, but he had no ammunition.  He had witnessed a soldier slip when trying to move from one tank to the other and severely injure his face.  There were times when he was left out in the field without food or ammunition for quite some time.  There were multiple times when he lost control of the tank he was driving and either injured others or damaged property.  At one point he severely injured or killed a friend when he couldn't stop a tank from moving.  Such incidents as a tank bar ripping off a soldier's groin occurred.  He stated that his nervousness began while in service due to fear for his life while driving tanks.  

On July 2011 VA examination, the Veteran reported stressors including being shot at and tear gassed by Russian troops while patrolling, constant fear of being attacked and having to respond immediately to alerts, an instance when he hit a six wheel truck and almost killed the driver, being exposed to landmines and frostbite, and witnessing fellow soldiers attempt suicide.  His trauma was considered to meet criterion 1A and 1B for PTSD and indicative of hostile military activity.  The Veteran reported that following service he would "bunker up" and isolate himself from others.  He currently had nightmares on a frequent basis.  He feared loud noises because they reminded of him of the in-service alerts.  He had hypervigilent symptoms.  He stated that his mood was never good.  He was not good with personal hygiene.  He had a hard time containing his emotions and would be irritable.  A review of the treatment records demonstrated at least 20 hospitalizations for alcohol problems and suicide attempts.  Mental status examination resulted in a diagnosis of PTSD, a mood disorder, and alcohol dependence.  The examiner felt that the Veteran's reported stressors did involve fear of hostile military activities and that he had been diagnosed with PTSD.  The examiner did not see any link between the Veteran's mood disorder and his service.  However, his alcohol dependence was as likely as not related to his PTSD.  

In September 2012, the RO obtained an independent medical opinion.  The examiner reviewed the claims file and determined that it was less likely than not that the Veteran's PTSD was incurred in or caused by his service.  The examiner explained that there was little evidence in the treatment records from 2000 to 2008 of common signs or symptoms of PTSD.  Instead, there was ample evidence suggesting recurrent and abusive bouts of alcoholism, alcohol dependency, and bipolar/mood disorders.  The examiner also found that the Veteran's testimony as to his stressor were conflicting, at best.  His nightmare placed him in Russia, Czechoslovakia, or Germany and he did not present adequate information and details to substantiate his mission and linkage or exposure to a true traumatic event or combative exposure.  There was no clinical evidence to link his PTSD symptoms before 2000.  Rather, he had longstanding alcohol dependency and drug use.  The medical documentation provided strong clinical evidence of recurrent alcoholism and dependency resulting in secondary complications with memory and alcohol-induced dementia.    

As an initial matter, the Board finds that there is no evidence that the Veteran developed a psychosis within one year of his service discharge in March 1977.  Therefore, presumptive service connection for such disorder is not warranted. 

In this case, the Board finds that preponderance of the evidence is against a finding that the Veteran suffers from PTSD related to a stressor in service.  In so finding, the Board finds that the Veteran's reported service stressors are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  In that regard, the Board places the greatest probative weight on the September 2012 VA opinion because the examiner based his conclusions on reviews of the record and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

As found by the September 2012 VA examiner, the Veteran's reported stressors lack credibility due to their inconsistency and do not adequately demonstrate that the Veteran was involved in combat or hostile military or terrorist activity.  For one, the service records are negative for any indication that he was stationed in a combat zone or served during a period of war.  Nor do the service records reflect that the Veteran was involved in activity that could be categorized as hostile military or terrorist activity, specifically, with the Russians.  According to the regulation, stressors based upon hostile military or terrorist activity that are not already verified must be confirmed by a psychiatrist or psychologist as related to the PTSD.  Here, the September 2012 VA examiner determined that a PTSD diagnosis was tenuous, and that the reported stressors were not adequate to relate to a PTSD diagnosis.  Thus, the Veteran's stressors have not been verified and the competent and probative evidence does not link the reported stressors to the diagnosis of PTSD. 

The Board finds that the July 2012 VA opinion does not benefit the Veteran because, while the examiner stated that the Veteran had traumas that involved fear of hostile military or terrorist activity related to his PTSD, the recited stressors included items that have not been corroborated (witnessing attempted suicide and being shot at and tear gassed by Russian soldiers while on patrol) and reflect a pattern of changing stressors that are not corroborated or even capable of corroboration.  The Board does not find that the VA examiner's opinion is probative because it relies on stressor information that the Board does not find credible.  The July 2011 VA examiner does not address the credibility of the stressors and appears to accept them as true.  Accordingly, the opinion lacks probative weight.  

With regard to the treatment records demonstrating diagnoses of PTSD, the Board finds that those records do not provide the necessary support to grant the claim.  Rather, the diagnosis appeared to be ongoing, but it is unclear upon what stressors the diagnosis was based.  As the 2012 VA examiner concluded, there was in fact little evidence of symptoms of PTSD in the records or prior to 2000, suggesting that the diagnosis was not in fact accurate.

The Board also finds that the March 2004 opinion from the Veteran's social worker is of low probative value, PTSD is attributed to "combat experience" along the German/Czechoslavak border that has not been verified and is not verifiable.  The opinion does not explain how the experiences in service leads to a DSM-IV diagnosis of PTSD.

As relevant to the Veteran's diagnosis of alcohol dependence, the Board notes that with respect to claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  Granted, the law does not preclude a Veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 Fed. Cir. 2001).  However, the Board has determined that service connection is not warranted for an acquired psychiatric disorder.  Therefore, service connection for alcohol dependence is not warranted.

With regard to the diagnosis of a mood disorder and bipolar disorder, the September 2012 and the July 2011 VA examiners' were in agreement that such disorders were unrelated to the Veteran's service.  Significantly, the Veteran has not contended that his other psychiatric disorders are related to his service.  Rather, he contends that he suffers from PTSD related to his service.  Absent any positive opinion linking his mood disorder or bipolar disorder to his service, and any contentions that such is the case set forth by the Veteran, the Board finds that service connection for an acquired psychiatric disorder other than PTSD is also not warranted.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Here, the Board notes that the Veteran is competent to report feelings of fear or anxiety while in service, as well as the stressors that he witnessed in service.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's diagnosed psychiatric disorders and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Specifically, the relationship between a diagnosed psychiatric disorder and any instance of an individual's life is a complex medical question as it involves an understanding of the way events impact a specific person's psyche.  There is no indication that the Veteran possesses the requisite expertise to offer an opinion on such a matter.  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that a single judge decision carries no precedential weight, it may be relied upon for any persuasiveness or reasoning it contains.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

While the Veteran is competent to describe events in service the Board has found those statements to lack credibility.  The only consistency in his recitation of stressors is their ever-changing nature.  He described being a member of the "black berets" with missions to Russia.  His missions were secret.  There were terrorist attacks by Russians; he was pressured to do illegal drugs; he witnessed several soldiers attempt suicide; he was in a tank fire and tank accidents; and in one tank accident, there were several fatalities.  The description of the stressors change and do not include any detail sufficient to make a meaningful attempt to corroborate them.  In view of their inconsistent and fantastic nature, the Board does not find the stressor descriptions by the Veteran credible.  The record reflects a diagnosis of dementia and the Veteran has not demonstrated the qualities of a good historian.  

The Board accords the Veteran's statements regarding the etiology of his diagnosed psychiatric disorder no probative value as he is not competent to opine on such a complex medical question.  By contrast, the 2012 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the Veteran's medical history and lay statements as well as the results of in-service and post-service clinical evaluations prior to coming to his conclusions that it is less likely than not that the Veteran's psychiatric disorders are related to his service, and that it was questionable that he suffered from PTSD.  Therefore, the Board accords greater probative weight to the VA examiner's opinion.
 
Therefore, based on the competent and probative September 2012 VA examiner's opinion, the Board finds that service connection is not warranted for the Veteran's acquired psychiatric disorders, to include PTSD, as they are not shown to be causally or etiologically related to any disease, injury, or incident of service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


